IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-587-CV



MARIA PEREZ CAREY,


	APPELLANT

vs.



TEXAS FARMER'S INSURANCE COMPANY, ET AL.,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 485,610, HONORABLE LAWRENCE FULLER, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. 74(k).  If the appellant fails to file his
brief within the prescribed time, the appellate court may dismiss the appeal for want of
prosecution, unless the appellant shows a reasonable explanation for failing to file the brief and
the appellee has not suffered material injury.  Tex. R. App. P. 74(l)(1).
	The transcript in this cause was filed on November 23, 1992.  Appellant has not
filed a statement of facts.  Accordingly, appellant's brief was due thirty days after the filing of the
transcript, on December 23, 1992.  Appellant has not filed her brief.  Moreover, appellant has
not filed a motion for extension of time showing a reasonable explanation for her omission.  See
Tex. R. App. P. 74(n).  Accordingly, we dismiss this appeal for want of prosecution.  See
Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App.--Austin 1976, writ dism'd w.o.j.).


[Before Justices Powers, Kidd and B. A. Smith]
Dismissed for Want of Prosecution
Filed:  February 3, 1993
[Do Not Publish]